Appeal *986from a judgment (denominated order) of Supreme Court, Erie County (Sconiers, J.), entered October 30, 2001, which, inter alia, declared null and void a negative declaration and a subdivision approval granted by respondent Planning Board of Town of Orchard Park.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed with costs for the reasons stated in decision at Supreme Court, Erie County, Sconiers, J. Present — Wisner, J.P., Scudder, Burns and Hayes, JJ.